Citation Nr: 1606155	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-20 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 27, 2011 for the award of a 70 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert K. Lemley


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran served in the Marine Corps Reserve with periods of active duty service from October 1990 to April 1991, and October 1992 to January 1993.  He also served in the Army National Guard with a period of active duty service from May 2009 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision which awarded service connection for adjustment disorder with mixed depression and anxiety and assigned a 30 percent disability rating effective May 29, 2010, but denied service connection for PTSD; and a July 2012 rating decision which awarded service connection for PTSD and assigned a 70 percent disability rating effective December 27, 2011.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a rating decision in June 2011 awarding service connection for adjustment disorder with mixed depression and anxiety, and assigning a 20 percent disability rating.  The Veteran was determined to have an adjustment disorder which pre-existed service and was considered to be 10 percent disabling.  Accordingly, although the Veteran's present condition was determined to meet the criteria for a 30 percent rating, the degree of disability subject to service connection was 20 percent.  This 10 percent rating for pre-existing disability was also subtracted from the 70 percent rating that was assigned in December 2011, resulting in 60 percent compensation to the Veteran. 

The Veteran's notice of disagreement was received on December 27, 2011, in which he expressly stated that his psychiatric condition warranted "at least a compensable rating of 50% and should be reevaluated."  The RO failed to construe that statement as disagreement with the initial rating assigned, and has not yet issued a statement of the case for that issue.

Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran was subsequently awarded service connection for PTSD, and awarded a 70 percent disability effective December 27, 2011.  The Veteran appealed the assigned effective date; however, it is premature to adjudicate the issue at this time as it is inextricably intertwined with the propriety of the initial rating.  In other words, a staged rating has been assigned for the service-connected psychiatric condition, and whether it is viewed as a staged rating issue or an earlier effective date issue, resolution may be affected by the RO's disposition of the pending notice of disagreement to the initial rating.  It must therefore be deferred.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case pertaining to entitlement to an initial rating in excess of 30 percent for PTSD.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  

2. Then, issue a SSOC on the question of whether the 70 percent staged rating for the Veteran's psychiatric condition should have been assigned earlier than December 27, 2011.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




